UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1369


PARIS AVERY,

                Plaintiff – Appellant,

          v.

CHRISTINE WILSON, in her individual capacity,

                Defendant – Appellee,

          and

ANGELA MARIE MCCALL-TANNER, in her individual capacity;
DEMETRA GARVIN, in her individual capacity; THE ESTATE OF
CORONER CURT COPELAND, in his individual capacity,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Margaret B. Seymour, Senior District
Judge. (9:14-cv-00037-MBS)


Submitted:   November 17, 2016              Decided:   December 12, 2016


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elizabeth A. Franklin-Best, ELIZABETH FRANKLIN-BEST,              P.C.,
Columbia, South Carolina; E. Charles Grose, Jr., Greenwood,       South
Carolina, for Appellant. Mary Bass Lohr, HOWELL, GIBSON & HUGHES,
P.A., Beaufort, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Paris Avery appeals the district court’s order adopting the

magistrate judge’s recommendation to grant Defendants’ motions for

summary judgment in Avery’s 42 U.S.C. § 1983 (2012) action.               On

appeal, Avery challenges the court’s order only as it relates to

her   malicious   prosecution   claim       against   Defendant     Christine

Wilson.    Because Avery does not challenge the court’s findings as

to the remaining defendants or her failure to state a civil

conspiracy claim, she has waived appellate review of those issues.

See Fed. R. App. P. 28(a)(8)(A); United States v. Bartko, 728 F.3d

327, 335 (4th Cir. 2013).

      “A   malicious   prosecution    claim   under   § 1983   is    properly

understood as a Fourth Amendment claim for unreasonable seizure

which incorporates certain elements of the common law tort.” Evans

v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012) (internal quotation

marks omitted).    “To state such a claim, a plaintiff must allege

that the defendant (1) caused (2) a seizure of the plaintiff

pursuant to legal process unsupported by probable cause, and

(3) criminal proceedings terminated in plaintiff’s favor.”               Id.

Here,   whether   Wilson   violated       Avery’s   constitutional    rights

depends on whether she had probable cause to arrest Avery.             Brown

v. Gilmore, 278 F.3d 362, 367 (4th Cir. 2002).

      Our review of the record reveals that probable cause existed

at the time of Avery’s arrest. Accordingly, we affirm the district

                                      3
court’s order.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4